Title: Jonathan Williams, Jr., to the American Commissioners, 20 February 1779
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin


Honourable Gentlemen
Nantes Feb. 20. 1779
I have recvd the Honour of your Favour of the 9th Instant, and observe your Readiness to rectify the Mistake relative to Mr Simeon Deans Goods. The manner you propose would be extreemly agreeable to me if it was practicable, but as most of the Goods are doubtless consumed it is not possible to return them. The Sail Cloth was used in France to make Sails for the Providence, and as the remainder (except the Case which remains in Mr Schweighausers Hands) long since arrived in America, I suppose they are consumed also.— The Case which Mr Schweighauser has I will receive whenever you think proper, and for the remainder I will take your Bills [one or more words missing] payable in continental Money at [one or more words missing] Goods of that sort sold at the Time these arrived, if this is agreeable to you I will transmit the original Invoice to satisfy you about the Cost. If you dislike this mode, I will conform any other by which equal Justice may be done with the least Trouble to you.
I am with great Respect Honble Gentlemen Your most obedient & most humble Servant
Jona Williams Jr
[torn: The Hbl. Commi?]ssioners of the United States.
 
Addressed: The Honourable / The Commissioners of / The United States
Notation: Jona. Williams Nantes Feb. 20. 1779.
